Citation Nr: 1138783	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  09-01 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for the residuals of a cold injury to both feet.

2.  Entitlement to service connection for hypertension, to include as being secondary to or aggravated by the appellant's service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a compensable evaluation for bilateral hearing loss, on appeal from an initial grant of service connection.  

4.  Entitlement to an evaluation in excess of 10 percent for PTSD, prior to December 16, 2008, on appeal from an initial grant of service connection.

5.  Entitlement to an evaluation in excess of 30 percent for PTSD, from December 16, 2008, on appeal from an initial grant of service connection.  

6.  Entitlement to an evaluation in excess of 10 percent for a calcaneal spur of the right ankle, on appeal from an initial grant of service connection.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant was on active duty in the United States Navy from September 1956 to September 1959.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), located in Boston, Massachusetts.  In December 2007, the appellant, along with spouse, proffered testimony before an RO Hearing Officer.  A transcript of that hearing has been prepared and included in the claims folder for review.  Another hearing was accomplished in November 2010.  This hearing was before the undersigned Veterans Law Judge (VLJ) in Boston; a transcript of that hearing was prepared and has also been included in the claims folder for review.  

The appellant has filed a notice of disagreement concerning the issues of increased evaluations for PTSD and a calcaneal spur of the right ankle.  Such a notice of disagreement was submitted in January 2009.  Although the appellant submitted the notice of disagreement, the RO did not recognize the notice of disagreement with respect to the rating decision that was issued in September 2008.  Notwithstanding, the RO subsequently issued a rating action in October 2009.  In that action, the RO assigned a 30 percent disability rating for the appellant's PTSD, effective August 29, 2009.  Following the issuance of that action, the RO issued a Statement of the Case.  In that document, the RO listed the October 2009 rating action as the action appealed.  Moreover, the document also only showed one issue on appeal.  It did not show the bifurcated or staged rating nor did it indicate that the claim stemmed from an initial grant of service connection.  

Because the appellant filed a notice of disagreement to the RO's September 2008 rating action and since the RO failed to issue to him a correct Statement of the Case on the issue, the matter remains pending and in appellate status until the benefit sought on appeal is granted, or a Board Decision resolves the appeal.  See Jones v. Shinseki, 619 F. 3d 1368 (Fed. Cir. 2010) (where a notice of disagreement is filed and no statement of the case (or an incorrect statement of the case) is issued, the claim is resolved by a later appellant adjudication of the subsequent claim where the claim stems from the same underlying disorder and the claimed disability is identical or substantially similar).  The United States Court of Appeals for Veterans Claims has held that where the Board finds a notice of disagreement has been submitted from a matter that has not been addressed in a statement of the case, the issue should be remanded to the RO/AMC for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As of this date, and as noted below, the appellant has not been sent a correct statement of the case with respect to this issue, and the remand action below addresses this item.

The Board further notes that in the same Notice of Disagreement submitted in January 2009, the appellant also expressed disagreement with the disability evaluation that was assigned for his calcaneal spur of the right ankle.  The RO had granted service connection for the disability in September 2008 and assigned a 10 percent disability rating.  Unfortunately, from a review of the claims file, the RO did not recognize the Notice of Disagreement nor was a Statement of the Case issued in response to the Notice of Disagreement.  Thus, in accordance with Manlincon, the remand of this action will address this item also.  

The  issue of entitlement to service connection for tremors in the upper extremities, to include as being secondary to or aggravated by the appellant's service-connected PTSD, has been raised by the record, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for hypertension and entitlement to a compensable evaluation for bilateral hearing loss are both addressed in the REMAND portion of the decision below and they are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  While the appellant was on submarine duty near the Arctic Circle, the appellant performed duties as a sailor swimmer where he would have been exposed to conditions that could produce a cold injury.

2.  The appellant has been diagnosed as now suffering from the residuals of a cold injury of the feet.

3.  Two VA doctors have hypothesized that the appellant's current bilateral foot disabilities are the result of his exposure to the cold while on active duty as a submariner.  


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, a cold injury to both feet was incurred during military service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has come before the Board asking that service connection be granted for the residuals of a cold injury to both feet.  The appellant has asserted that while he was on active duty, he was exposed to cold water when he was performing his duties as a seaman sailor swimmer aboard the USS Croaker (SSK 246).  He has claimed that since been exposed to the extremely cold water and performing duties in the cold submarine stationed in the White and North Seas, he has suffered from the residuals of a cold injury to both feet.  He thus asks that service connection be granted.  

The Board has thoroughly reviewed all the evidence in the service member's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober,  14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

The Board finds that the agency of original jurisdiction (AOJ) has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant given the favorable nature of the Board's decision with regard to the issue of service connection for the residuals of a cold injury of both feet.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may also be established on a secondary basis for disability, which is proximately due to, or the result of, a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2011).  Secondary service connection may also be established for a disorder, which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 71 FR 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. Brown, 8 Vet. App. 374 (1995).  

In order to prevail on the issue of secondary service connection, the record must show:  (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

The medical evidence shows that the appellant now suffers from the residuals of frostbite of the feet.  More specifically, in conjunction with his claim for benefits, the appellant underwent a VA Cold Injury Examination of the feet in December 2006.  The examiner listened to the appellant's description the symptoms and manifestations he has purported endured since being discharged from service in 1959.  Upon the conclusion of the examination of the feet, the physician diagnosed the appellant as suffering from the residuals of frostbite of the feet.  The doctor indicated that the history of the appellant as a sailor swimmer being stationed aboard a submarine and being exposed to a cold injury in service was consistent with the resulting residuals from which he is now suffering therefrom.  It was further noted that the vascular problems, nail changes, peripheral neuropathy, pain, and cold clammy sensation were all manifestations of someone who experienced frostbite of the feet.  

A review of the VA medical treatment records reveals that a second doctor, in October 2007, wrote that the type of cold induced neuropathy that the appellant was experiencing was very likely due to the appellant's exposure to cold while on active duty.  

Despite the two positive opinions that have been provided by two different VA doctors, the service medical treatment records do not show that the appellant was every treated for any type of cold injury to the feet or lower extremities while he was on active duty.  Those same service medical treatment records are negative for any complaints involving frostbite or hypothermia at any time while the appellant was on active duty.  

Nevertheless, in support of his claim for benefits, the appellant has submitted a statement from his weapons officer aboard the USS Croaker.  That statement is dated May 13, 2007.  In that statement, the weapons officer noted the following:

[Veteran] was a member of the Seaman gang and in addition to this was a designated Swimmer.  The Seaman Gang would don their life jackets and safety lines and go topside into the superstructure to repair the damage done by the high seas.  Their repairs were undertaken in seawater temperatures of 45 to 50 degrees and hypothermia and numbing of body parts were often the results of their exposed efforts.  [The veteran] volunteered for this duty on several occasions during my duty in (sic) [the] Croaker.  He also volunteered to retrieve an experimental communications device that had broken loose and could have been lost. . . .

The appellant has also testified before an RO Hearing Officer and the undersigned VLJ.  During both of those hearings, the appellant described his duties aboard the submarine and how he would have been exposed to cold water while performing his military duties.  He further detailed the symptoms and manifestations he has experienced in the feet since leaving the service, and any treatment he might have received since 1959.  In support of the appellant, the appellant's spouse provided testimony as to her husband's complaints of pain and discomfort, the wearing of socks to keep the feet warm even in the middle of summer, and the using of blankets and other covers to keep the feet warm when the appellant was in the house (and not in bed).  

The Board notes that there are no other medical opinions of record that would either support, or refute, either the VA doctors' hypotheses or would add to the statements made by the VA examiner. 

In this instance, the Board finds the appellant's assertions of continuity of symptoms since service credible, competent, and probative.  As both VA doctors insinuated that the appellant must have suffered some type of cold injury to the feet while he was on active duty and currently has frostbite residuals of the feet, the Board finds those opinions to be probative evidence in favor of the claim.  There are no other medical documents or opinions that address the statements made by the appellant or the opinions provided by the two VA doctors.  

Accordingly, the Board attaches the most significant probative value to the statements provided by the two VA doctors as they are consistent with the evidence of record and included access to the accurate background of the appellant.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.). 

In determining whether evidence submitted by a claimant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The claimant's statements that he has proffered during the course of this appeal have not been contradictory.  Moreover, his recitation of the symptoms produced by his frostbite residuals, and the precursors thereof, since his release from active duty, has remained consistent.  Additionally, the testimonial evidence provided by the appellant's spouse and the appellant's weapons officer's detailed description of the appellant's duties while on active duty both give credence and credibility to the assertions made by the appellant.  Hence, the Board finds that the appellant's written and spoken evidence is credible, probative, and it adds weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996). 

Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In this case, the Board finds that the appellant's lay statements describing the onset of the cold injury to the feet and the chronicity (and description) of the symptoms produced by the disability since service to be credible and supported by the later diagnosis of an actual disorder.  Id.  

When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b)(West 2002 & Supp. 2010); see also 38 C.F.R. § 3.102 (2011).  In Gilbert v. Derwinski, 1 Vet. App. (1990), the United States Court of Appeals for Veterans Claims, hereinafter the Court, stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  The Court pointed out in Gilbert that under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the claimant prevails.  In view of the foregoing, the Board finds that the evidence is, at least, in equipoise.  Because the evidence is in equipoise, and since the appellant is supposed to be afforded the benefit-of-the-doubt, the Board concludes that the appellant experienced frostbite to the feet while on active duty and that the current residuals of a cold injury of both service is the result of his military service.  As such, service connection is warranted in this case.


ORDER

Entitlement to service connection for the residuals of a cold injury to both feet is granted.


REMAND

As reported above, the appellant provided testimony before the undersigned VLJ in November 2010.  During the hearing when he was discussing his claim for a compensable evaluation for bilateral hearing loss, the appellant, through his accredited representative pointed out that his most recent audiological examination was dated May 2006.  It has been argued that since that examination was performed, the appellant's hearing loss has become more severely disabling.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  The Court has held that when an appellant alleges that his/her service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (an appellant is entitled to a new examination after a two-year period between the last VA examination and the appellant's contention that the pertinent disability has increased in severity).  The Court has held that when an appellant claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In this instance, the most recent complete audiological examination of the appellant occurred approximately five and one half years ago.  Hence, under the circumstances, the Board is of the opinion another VA examination should be scheduled to determine the current level of the appellant's bilateral hearing loss.  

Also during the hearing before the Board, the appellant detailed the places and the medical care providers he had visited prior to and during the course of this appeal.  For example, the appellant stated that he had a private cardiologist who had provided treatment to him for many years.  Yet, a review of the claims folder reveals that the records from the cardiologist have not been obtained and included in the claims folder for review.  This is the case even though one of the issues now before the Board involves the heart.  The appellant has also indicated that over the same period of time, he has also received medical treatment through a VA outpatient clinic near his home and other medical care providers.  While the fact that the claims folder does not contain the appellant's private cardiology records, a further review of the claims folder does not show that all of the appellant's other pertinent private and VA medical records have been obtained and included in the claims file.  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103(A)(B)(1) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Accordingly, attempts should be made to obtain all of the VA clinical records located at the Springfield VA Outpatient Clinic, the Worcester VA Outpatient Clinic, and the VA Central Western Massachusetts Healthcare System (VA Medical Center), along with the appropriate private medical records and reports.  

Finally, the other issue remaining on appeal is entitlement to service connection for hypertension, to include as being secondary to or aggravated by the appellant's service-connected PTSD.  The record shows that a medical examination with respect to the claim involving secondary service connection or aggravation has not been performed.  The VA has a duty to assist an appellant and this includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  A further review of the claims folder indicates that a VA medical doctor or expert has not provided any comments on the assertions made by the appellant.  Based upon the evidentiary record in the instant case (or the lack thereof), and in light of the applicable provisions of the Veterans Claims Assistance Act of 2000, Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), and, most specifically, Barr v. Nicholson, 21 Vet. App. 303 (2007), it is the Board's opinion that a VA examination should be accomplished and a medical opinion obtained and included in the claims folder prior to the Board issuing a determination on the merits of the appellant's hypertension claim.  

Finally, as noted in the Introduction, the appellant has expressed disagreement with the disability ratings that have been assigned for his service-connected PTSD and for a calcaneal spur of the right ankle.  As a timely notice of disagreement has been filed, the Board's jurisdiction has been triggered and these issues must be REMANDED so that a statement of the case on the underlying claim that adequately notifies the appellant of the action necessary to perfect an appeal may be provided.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The actions identified herein are consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the RO/AMC of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO/AMC should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims, the case is REMANDED to the RO/AMC for the following development: 

1.  The RO/AMC must the entire claims folder and ensure that all notification and development necessary to comply with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159 (2011) are fully complied with and satisfied as to the various issues on appeal.  The claims folder must include documentation that there has been compliance with the VA's duties to notify and assist a claimant as set forth in the VCAA as specifically affecting the issues on appeal. 

2.  The appellant has filed a notice of disagreement concerning the issues of increased evaluations for PTSD and a calcaneal spur of the right ankle.  Such a notice of disagreement was submitted in January 2009.  Although the appellant submitted the notice of disagreement, the RO did not recognize the notice of disagreement with respect to the rating decision that was issued in September 2008.  Notwithstanding, the RO subsequently issued a rating action in October 2009.  In that action, the RO assigned a 30 percent disability rating for the appellant's PTSD, effective August 29, 2009.  Following the issuance of that action, the RO issued a Statement of the Case.  In that document, the RO listed the October 2009 rating action as the action appealed.  Moreover, the document also only showed one issue on appeal.  It did not show the bifurcated or staged rating nor did it indicate that the claim stemmed from an initial grant of service connection.  See Jones v. Shinseki, 619 F. 3d 1368 (Fed. Cir. 2010) (where a notice of disagreement is filed and no statement of the case (or an incorrect statement of the case) is issued, the claim is resolved by a later appellant adjudication of the subsequent claim where the claim stems from the same underlying disorder and the claimed disability is identical or substantially similar); Manlincon v. West, 12 Vet. App. 238 (1999).  

As such, the AMC/RO should issue a statement of the case as to the following issues:  Entitlement to an evaluation in excess of 10 percent for PTSD, prior to December 16, 2008, on appeal from an initial grant of service connection; entitlement to an evaluation in excess of 30 percent for PTSD, from December 16, 2008, on appeal from an initial grant of service connection; and, entitlement to an evaluation in excess of 10 percent for a calcaneal spur of the right ankle, on appeal from an initial grant of service connection.  The appellant should be apprised of his right to submit a substantive appeal and to have his claim reviewed by the Board.  The AMC/RO should allow the appellant and his accredited representative the requisite period of time for a response.  If a timely substantive appeal is filed with respect to these issues, the case must be returned to the Board for further appellate consideration of these issues.

3.  The RO/AMC should contact the appellant and ask that he furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  Of particular interest are all records for the appellant located at the Springfield VA Outpatient Clinic, the Worcester VA Outpatient Clinic, and the VA Central Western Massachusetts Healthcare System (VA Medical Center).  Also of interest are the private cardiology records of the appellant.  Any response received should be memorialized in the appellant's claims folder.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the RO/AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159(e) (2011).  

4.  Only after all of the appellant's private and VA medical records have been obtained and included in the claims folder for review, the RO/AMC should schedule the appellant for a VA audiological examination.  The purpose of the examination is to obtain readings concerning the severity of the appellant's service-connected bilateral hearing loss.  The complete claims folder and this remand are to be made available to the examiner before the examination, and the examiner must indicate that he or she has reviewed the claims folder.  The examiner should address whether the condition has any effect on appellant's ability to work or be employed.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions. 

5.  Only after all of the appellant's private and VA medical records have been obtained and included in the claims folder for review, the RO/AMC should schedule the appellant for a VA cardiology examination.  If possible, the examination should be performed by a medical doctor; i.e., not a nurse practitioner, physicians' assistant, psychologist, nurse, doctor of osteopathy, etcetera, and the doctor must assess whether the appellant now suffers from hypertension and the etiology of said condition.  The claims folder, including any documents obtained as a result of this Remand, and a copy of this REMAND should be made available to the examiner for review in conjunction with the examination.  The examination report should consider all findings necessary to evaluate the claim and the examiner is asked to indicate that he or she has reviewed the claims folder.  Moreover, the examiner must specifically note in the examination that he or she has reviewed all of the medical records prior to examining the appellant. 

After reviewing the file and examining the appellant, the examiner should render an opinion as to whether it is at least as likely as not that any found cardiac condition (to include hypertension) is related to or caused by his military service or any of his service-connected disabilities.  The examiner should further opine whether the appellant's service-connected PTSD has aggravated (i.e., permanently worsened) any cardiac condition, to include hypertension.  It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.   The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause or aggravate the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to each examiner's conclusions.  In the doctor's report, the appropriate examiner must specifically discuss the appellant's contentions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the examiner concludes that the appellant's claimed hypertension is not service-related or secondary to a service-connected disability or aggravated by a service-connected disorder, the examiner must explain in detail the reasoning behind this determination. 

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review.

6.  The RO/AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examination.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After conducting all additional development requested, the RO/AMC should readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the appellant and his accredited representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The purpose of the examinations requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


